[Cite as In re Disqualification of Lynch, 135 Ohio St.3d 1277, 2013-Ohio-910.]




                         IN RE DISQUALIFICATION OF LYNCH.
                     CITIBANK, N.A., TRUSTEE, v. SQUIRE ET AL.
[Cite as In re Disqualification of Lynch, 135 Ohio St.3d 1277, 2013-Ohio-910.]
Judges—Affidavit of disqualification—R.C. 2701.03—Judge’s notification to
        disciplinary authorities of affiant’s practice of law while under suspension
        not grounds for disqualification—Action of judge not shown to be product
        of bias or prejudice—Affidavit denied.
                    (No. 13-AP-005—Decided February 7, 2013.)
ON AFFIDAVIT OF DISQUALIFICATION in Franklin County Court of Common Pleas
                               Case No. 06CVE 07 9766.
                                  __________________
        O’CONNOR, C.J.
        {¶ 1} Percy Squire, a defendant in the underlying action, has filed an
affidavit with the clerk of this court under R.C. 2701.03 seeking to disqualify
Judge Julie M. Lynch from presiding over any further proceedings in case No.
06CVE 07 9766, a foreclosure action pending in the Court of Common Pleas of
Franklin County.
        {¶ 2} Squire claims that Judge Lynch’s participation in the underlying
case creates an appearance of partiality because she reported his conduct to
disciplinary counsel. In November 2011, this court indefinitely suspended Squire
from the practice of law. See Disciplinary Counsel v. Squire, 130 Ohio St.3d 368,
2011-Ohio-5578, 958 N.E.2d 914. In February 2012, Judge Lynch sent a letter to
disciplinary counsel stating that, despite his suspension, Squire was representing
his wife in the underlying case, including at a recent pretrial conference. Squire
has since denied representing his wife at that pretrial. Nonetheless, Squire claims
that Judge Lynch’s letter resulted in a formal disciplinary complaint being filed
                              SUPREME COURT OF OHIO




against him, with Judge Lynch as the “chief complaining witness.” Squire further
asserts that a reasonable and objective person would harbor serious doubts about
the impartiality of a judge “who felt duty bound to file a disciplinary complaint”
against a party appearing before her.
       {¶ 3} Judge Lynch has responded in writing to the concerns raised in
Squire’s affidavit. Judge Lynch claims that she had an ethical duty to notify
disciplinary counsel of Squire’s conduct, but she affirms that she “can, and will,
remain fair and impartial.”
       {¶ 4} For the following reasons, no basis has been established to order
the disqualification of Judge Lynch.
       {¶ 5} First, it is well established that “[t]he mere filing of a disciplinary
complaint by a judge against a lawyer does not require the judge to recuse himself
from cases involving that lawyer.” In re Disqualification of Belskis, 74 Ohio
St.3d 1252, 657 N.E.2d 1355 (1993), citing Board of Commissioners on
Grievances and Discipline Op. No. 89-32, at 2 (Oct. 13, 1989) (“the
disqualification of a judge is not automatic when the judge has filed a disciplinary
complaint against an attorney appearing in the judge’s courtroom”). The same
rationale applies when a judge notifies disciplinary authorities of the conduct of a
party. See, e.g., In re Disqualification of Maloney, 88 Ohio St.3d 1215, 1215-
1216, 723 N.E.2d 1102 (1999) (“The mere fact that a judge cooperates with
appropriate officials in the investigation of alleged criminal and ethical
misconduct on the part of an attorney will not result in disqualification of that
judge from cases in which that attorney may be participating as counsel, a party,
or otherwise”).
       {¶ 6} Further, while a combination of factors arising from a pending
disciplinary matter may be sufficient to create an appearance of impropriety, no
such combination of factors is present here.            For example, in In re
Disqualification of O’Neill, 100 Ohio St.3d 1226, 2002-Ohio-7476, 798 N.E.2d




                                         2
                               January Term, 2013




12, the following facts relating to a pending disciplinary proceeding against a
judge required the judge’s disqualification: (1) the attorney-affiant witnessed the
judge’s alleged misconduct and the attorney’s allegations formed part of the basis
of a later disciplinary complaint filed against the judge, (2) the judge publicly
expressed her disgust with the allegations against her, (3) the attorney was likely
to be an adverse witness at the judge’s disciplinary hearing and subject to
vigorous cross-examination by the judge, and (4) the judge labeled the complaints
against her as politically motivated. Id. at ¶ 3-5. See also In re Disqualification
of Maschari, 88 Ohio St.3d 1212, 723 N.E.2d 1101 (1999) (judge disqualified to
avoid appearance of impropriety where the attorney-affiant was to be called as a
witness in a disciplinary case against the judge and the affiant was the judge’s
recent election opponent).
        {¶ 7} In contrast, no similar unique combination of factors is present
here.   Unlike the judges in O’Neill and Maschari, Judge Lynch is not the
respondent in any pending disciplinary case, and she has no personal interest in
the outcome of Squire’s pending disciplinary matter. And while her letter may
have helped form the basis of the formal complaint filed against Squire, the letter
itself does not indicate that it was the result of prejudice against him. Indeed,
nothing in the record suggests that Judge Lynch harbors any hostility or personal
bias against Squire.    Thus, unlike the facts in O’Neill and Maschari, the
circumstances surrounding the pending disciplinary matter here are not grounds
for disqualification, and Squire’s disciplinary case does not prevent Judge Lynch
from presiding over the foreclosure action.
        {¶ 8} Second, the fact that Judge Lynch felt that she had a duty to notify
disciplinary counsel under Prof.Cond.R. 8.3 does not create an appearance of
impropriety. “The proper test for determining whether a judge’s participation in a
case presents an appearance of impropriety is * * * an objective one. A judge
should step aside or be removed if a reasonable and objective observer would



                                        3
                              SUPREME COURT OF OHIO




harbor serious doubts about the judge’s impartiality.” In re Disqualification of
Lewis, 117 Ohio St.3d 1227, 2004-Ohio-7359, 884 N.E.2d 1082, ¶ 8. Squire
argues that because Judge Lynch cited Prof.Cond.R. 8.3 in her letter to
disciplinary counsel, it follows that she questions his honesty, trustworthiness,
and fitness to be a lawyer. And a reasonable person, according to Squire, would
doubt the impartiality of any judge who believes a party appearing before her is
dishonest, untrustworthy, or unfit to be a lawyer.
        {¶ 9} Squire’s argument is unconvincing. Under Prof.Cond.R. 8.3(a), a
lawyer has a duty to report a disciplinary violation that raises a question regarding
another lawyer’s “honesty, trustworthiness, or fitness as a lawyer.”1 Contrary to
Squire’s argument, no reasonable and informed observer would question Judge
Lynch’s impartiality in a pending case solely because she took action that she
considered to be required by the Rules of Professional Conduct. And nothing in
Judge Lynch’s letter to disciplinary counsel or her response to the affidavit
suggests that she was motivated by anything other than her ethical duties. Her
response to the affidavit affirms that her letter to disciplinary counsel was “not
personal” and that she will “remain fair and impartial” in the underlying
proceeding. On this record, it appears that Judge Lynch’s letter was based solely
on her interpretation of her professional obligations as a lawyer, and a reasonable
and objective observer would not view her compliance with her ethical duties as
evidence of bias against Squire.
        {¶ 10} Moreover, even if Judge Lynch felt that Squire’s conduct at the
February 2012 pretrial conference was dishonest or that he demonstrated a lack of
fitness to practice law, judges are presumed to be capable of putting aside such
preliminary influences and deciding cases based on the law and facts before them.
Indeed, “[a] judge is presumed to follow the law and not to be biased, and the

1. Judge Lynch has a similar reporting obligation under the Code of Judicial Conduct. See
Jud.Cond.R. 2.15(B).




                                           4
                               January Term, 2013




appearance of bias or prejudice must be compelling to overcome these
presumptions.” See In re Disqualification of George, 100 Ohio St.3d 1241, 2003-
Ohio-5489, 798 N.E.2d 23, ¶ 5. In the absence of any evidence of bias or some
objective indication that would cause a reasonable observer to question Judge
Lynch’s impartiality, those presumptions have not been overcome in this case.
       {¶ 11} Finally, in previous affidavit-of-disqualification cases, the chief
justice has explained that “absent extraordinary circumstances, a judge will not be
subject to disqualification after having presided over lengthy proceedings in a
pending case.” In re Disqualification of Celebrezze, 94 Ohio St.3d 1228, 1229,
763 N.E.2d 598 (2001), citing In re Disqualification of Light, 36 Ohio St.3d 604,
522 N.E.2d 458 (1988). This case has been pending since 2006, and Squire’s
affidavit has not set forth any extraordinary circumstances that would require
Judge Lynch’s disqualification from this lengthy litigation.
       {¶ 12} For the reasons stated above, the affidavit of disqualification is
denied. The case may proceed before Judge Lynch.
                           ______________________




                                         5